DETAILED ACTION
The instant application having Application No. 16/479695 filed on 07/22/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 43, 47, 53, 57 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 43, 53 recites the limitation “the second HARQ processes”. However, there is insufficient antecedent base for this limitation in the claims. Applicant should replace “the second HARQ processes” with “the second HARQ process”.

Claim 47, 57 recites the limitation “the resource grants”. However, there is insufficient antecedent base for this limitation in the claims. It is unclear whether "the resource grants" are referred back to both “a resource grant for a first HARQ process” and “a resource grant for a second HARQ process” in claims 39 and 49. Applicant should replace “the resource grants” with “the resource grants for the first and second HARQ processes”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39, 40, 42-50, 52-58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YOU (US 2019/0261255 A1).
As per claim 39, YOU discloses “A method performed by a radio device for supporting multiple Hybrid Automatic Repeat Request (HARQ) processes, the method comprising: responsive to receiving a resource grant for a first HARQ process” [(par. 0150), The terminal device may receive configuration information. The configuration and determining that receiving a resource grant of a second HARQ process is possible according to one or more criteria,” [(par. 0150), the terminal device may start a second timer and stop a third timer when performing uplink initial transmission, and start the third timer after the second timer times out. The third timer is used by the terminal device to wait for possible uplink retransmission resource for the first data. The third timer may be an uplink retransmission timer UL retransmission timer. The uplink retransmission timer is configured to wait for a possible uplink retransmission grant resource.] “starting or restarting a timer that configures the radio device to monitor for the resource grant of the second HARQ process;” [(par. 0150), the terminal device may start a second timer and stop a third timer when performing uplink initial transmission, and start the third timer after the second timer times out. The third timer is used by the terminal device to wait for possible uplink retransmission resource for the first data.] “wherein the first and second HARQ processes are both uplink HARQ processes or are both downlink HARQ processes” [(par. 0150), The third timer may be an uplink retransmission timer UL retransmission timer. The uplink retransmission timer is configured to wait for a possible uplink retransmission grant resource.]

As per claim 40, YOU discloses “The method of claim 39,” as [see rejection of claim 39.] “further comprising receiving the resource grant for the second HARQ process while the timer is running, and stopping the timer in response to the receiving of the resource grant for the second HARQ process” [(par. 0150), the terminal device may start the third timer after the second timer times out. The third timer is used by the terminal device to wait for possible uplink retransmission resource for the first data. The third timer may be an uplink retransmission timer UL retransmission timer. The uplink retransmission timer is configured to wait for a possible uplink retransmission grant resource.]

As per claim 42, YOU discloses “The method of claim 40,” as [see rejection of claim 40.] “wherein receiving the resource grants for the first and second HARQ processes comprises receiving the resource grants for the first and second HARQ processes within a resource grant search space monitored by the radio device” [(par. 0150), The terminal device may receive configuration information. The configuration information is used to configure a period of uplink semi-persistent scheduling, and the semi-persistent scheduling means that the network device needs to allocate only one uplink resource, and configures a scheduling period. The terminal device periodically performs uplink transmission based on the uplink resource and the scheduling period. The configuration information may be configured by using an RRC message. (par. 0150), the terminal device may start the third timer after the second timer times out. The third timer is used by the terminal device to wait for possible uplink retransmission resource for the first data. The third timer may be an uplink retransmission timer UL retransmission timer. The uplink retransmission timer is configured to wait for a possible uplink retransmission grant resource.]

claim 43, YOU discloses “The method of claim 39,” as [see rejection of claim 39.] “wherein starting or restarting the timer that configures the radio device to monitor for the resource grant of the second HARQ processes comprises switching the radio device from a single HARQ operation mode to a multiple HARQ operation mode” [(par. 0150), the terminal device may start the third timer after the second timer times out. The third timer is used by the terminal device to wait for possible uplink retransmission resource for the first data. The third timer may be an uplink retransmission timer UL retransmission timer. The uplink retransmission timer is configured to wait for a possible uplink retransmission grant resource.]

As per claim 44, YOU discloses “The method of claim 39,” as [see rejection of claim 39.] “wherein the determining that receiving the resource grant of the second HARQ process is possible according to one or more criteria comprises determining that no pending transmission is scheduled for the second HARQ process and determining that a HARQ round trip time (RTT) timer for the second HARQ process not running” [(par. 0150), the terminal device may start the third timer after the second timer times out. The third timer is used by the terminal device to wait for possible uplink retransmission resource for the first data. The third timer may be an uplink retransmission timer UL retransmission timer. The uplink retransmission timer is configured to wait for a possible uplink retransmission grant resource. (par, 0152), For example, the second timer may be an uplink round trip time timer (UL RTT Timer).]

As per claim 45, YOU discloses “The method of claim 44,” as [see rejection of claim 44.] “wherein the determining that receiving the resource grant of the second HARQ process is possible according to one or more criteria further comprises determining that the resource grant of the first HARQ process was received in order with respect to the second HARQ process” [(par. 0150), The terminal device may receive configuration information. The configuration information is used to configure a period of uplink semi-persistent scheduling, and the semi-persistent scheduling means that the network device needs to allocate only one uplink resource, and configures a scheduling period. The terminal device periodically performs uplink transmission based on the uplink resource and the scheduling period. The configuration information may be configured by using an RRC message. (par. 0150), the terminal device may start the third timer after the second timer times out. The third timer is used by the terminal device to wait for possible uplink retransmission resource for the first data. The third timer may be an uplink retransmission timer UL retransmission timer. The uplink retransmission timer is configured to wait for a possible uplink retransmission grant resource.]

As per claim 46, YOU discloses “The method of claim 45,” as [see rejection of claim 45.] “wherein the determining that the resource grant of the first HARQ process was received in order with respect to the second HARQ process is based on a HARQ process identifier of the first HARQ process” [(par. 0150), The terminal device may receive configuration information. The configuration information is used to configure a period of uplink semi-persistent scheduling, and the semi-persistent scheduling means that the network device needs to allocate only one uplink resource, and configures a scheduling period. The terminal device periodically performs uplink transmission based on the uplink resource and the scheduling period. The configuration information may be configured by using an RRC message. (par. 0150), the terminal device may start the third timer after the second timer times out. The timer is used by the terminal device to wait for possible uplink retransmission resource for the first data. The third timer may be an uplink retransmission timer UL retransmission timer. The uplink retransmission timer is configured to wait for a possible uplink retransmission grant resource.]

As per claim 47, YOU disclose “The method of claim 39,” as [see rejection of claim 39.] “further comprising refraining from monitoring a control channel on which the resource grants are transmitted responsive to the timer not running” [(par. 0150), the terminal device may start a second timer and stop a third timer when performing uplink initial transmission, and start the third timer after the second timer times out. The third timer is used by the terminal device to wait for possible uplink retransmission resource for the first data. The third timer may be an uplink retransmission timer UL retransmission timer. The uplink retransmission timer is configured to wait for a possible uplink retransmission grant resource.]

As per claim 48, YOU disclose “The method of claim 39,” as [see rejection of claim 39.] “wherein the resource grant for the first HARQ process and a corresponding data transmission scheduled according to the resource grant for the first HARQ process are carried by a 1 ms control subframe and a 1 ms data subframe, respectively” [(par. 0150), The terminal device may receive configuration information. The configuration information is used to configure a period of uplink semi-persistent scheduling, and the semi-persistent scheduling means that the network device needs to allocate only one uplink resource, and configures a scheduling period. The terminal device periodically performs uplink transmission based on the uplink resource and the scheduling period. The configuration information may be timer after the second timer times out. The third timer is used by the terminal device to wait for possible uplink retransmission resource for the first data. The third timer may be an uplink retransmission timer UL retransmission timer. The uplink retransmission timer is configured to wait for a possible uplink retransmission grant resource. (Notice: The limitation “1 ms control subframe and a 1 ms data subframe” are given a very little patentable weight, in an absent of a new and unexpected result, the required duration “1 ms” for both the control subframe and data subframe is just a matter of design choice.)]

As per claims 49, 50, 52-57, as [see rejections of claims 39, 40, 42-47.]
As per claim 58, as [see rejection of claim 37.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 41, 51 are rejected under 35 U.S.C. 103 as being unpatentable over YOU (US 2019/0261255 A1) in view of Wu (US 2017/0373803 A1).

As per claim 41, YOU discloses “The method of claim 40,” as [see rejection of claim 40.] 


However,  Wu discloses “wherein receiving the resource grants for the first and second HARQ processes comprises receiving the resource grants for the first and second HARQ processes over a Narrowband Physical Downlink Control Channel” as [(par. 0047), the UE starts the second drx-ULRetransmissionTimer for the second HARQ process, when the second UL HARQ RTT timer expires. Thus, the UE may monitor the control channel (e.g., PDCCH, EPDCCH, MPDCCH or NPDCCH), when the second drx-ULRetransmissionTimer is running in TTI(s) belonging to an off duration of a DRX cycle configured by the network. The UE performs a DRX operation according to the DRX cycle. When the network needs to transmit a control command to the UE in the off duration of the DRX cycle, the network can transmit a UL grant in one of the TTI(s) to the UE since the second drx-ULRetransmissionTimer is running.”

YOU (US 2019/0261255 A1) and Wu (US 2017/0373803 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wu’s teaching into YOU’s teaching. The motivation for making the above modification would be to improve handling and scheduling for an uplink transmission. (Wu, par. 0047)

claim 51, as [see rejection of claim 41.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463